SENTENCIA
El 29 de abril de 1986 el demandante peticionario Rigoberto Ayala Alicea presentó en el Tribunal Superior, Sala de Bayamón, una demanda sobre denegación de licencia para poseer y tener arma de fuego, contra el Estado Libre Asociado *508de Puerto Rico (Policía de Puerto Rico). El 2 de mayo em-plazó a la Policía de Puerto Rico por conducto del licenciado Jorge L. Santiago Cruz. (1) El 28 de mayo el peticionario solicitó la anotación de rebeldía y el señalamiento de la vista en su fondo.
Así las cosas, el 30 de mayo el Superintendente de la Po-licía compareció mediante moción, oponiéndose a lo solicitado. Alegó en síntesis: (1) que a tenor con lo dispuesto en el Art. 19, inciso (d) de la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. see. 429 (d)), el pro-cedimiento ante el Tribunal Superior es ex parte de nueva solicitud, en el cual, aunque la Policía de Puerto Rico no es parte adversa, hay que notificarle de la petición; (2) que no procedía la anotación de rebeldía; (3) que se oponía a lo solicitado “toda vez que la conducta del peticionario demues-tra no ser acreedor del privilegio [solicitado]”, y (4) que al peticionario no se le denegó la solicitud de licencia, sino que lo que se hizo fue cancelar la licencia que tenía, por haberle sido hurtadas las armas y no poseerlas ya.
El 21 de julio se celebró la vista en su fondo. Ambas partes comparecieron. En la misma, además del testimonio del señor Ayala Alicea, se presentaron como prueba los siguientes do-cumentos : (1) el Informe de la Policía de Puerto Rico e In-forme de la Policía de Puerto Rico Suplementario; (2) dos comunicaciones fechadas 7 de marzo de 1986 de la Policía de Puerto Rico, una sobre cancelación de licencia para tener y poseer armas de fuego y otra sobre solicitud de licencia para tener y poseer armas de fuego respectivamente, y (3) un certificado negativo de antecedentes penales. El 23 de julio el tribunal dictó sentencia en la cual declaró sin lugar la de-manda y ordenó su archivo.
*509En dicha sentencia el tribunal determinó que se trataba de una impugnación a la denegación de una solicitud para la expedición de una licencia de tener y poseer arma de fuego; que el señor Ayala Alicea perdió dos armas de fuego como resultado de un asalto ocurrido el 27 de octubre de 1985, y que su historial de antecedentes penales era negativo. Sin embargo, concluyó que no se había establecido un abuso de discre-ción por parte del Superintendente de la Policía al denegar la licencia y que en ausencia de prueba en contrario se presume la corrección de los procedimientos administrativos, Regla 16(15) de las Reglas de Evidencia de 1979 (32 L.P.R.A. Ap. IV, R. 16(15)). Rehusó intervenir con la decisión del Su-perintendente de la Policía y declaró sin lugar la demanda.
El 1ro de octubre el señor Ayala Alicea presentó una peti-ción de certiorari para revisar la sentencia. El 30 de octubre emitimos una resolución ordenando a la parte demandada re-currida que mostrara causa por la cual no debía revocarse la sentencia de 23 de julio de 1986. La parte demandada recu-rrida compareció representada por el Procurador General. Estamos en posición de decidir y así procedemos a hacerlo, sin ulterior procedimiento.
El Art. 19 de la Ley de Armas de Puerto Rico, supra, en su parte pertinente dispone:
(d) Cuando el Superintendente de la Policía de Puerto Rico denegare a una persona una licencia para tener y po-seer un arma de fuego bajo las disposiciones de este Capítulo, o cuando dicho funcionario cancelare una licencia bajo las disposiciones del inciso (c) de esta sección, la persona afec-tada podrá comparecer ante la sala del Tribunal Superior del lugar en que radicare su residencia y formular de nuevo su solicitud. El tribunal notificará al Superintendente de la Policía de Puerto Rico, quien podrá comparecer a sostener su negativa, y resolverá con la intervención del fiscal. El Tribunal Superior estará autorizado para requerir las pruebas y ordenar las investigaciones que considerase necesarias y convenientes, y su decisión será final y firme. (Énfasis su-plido.)
*510Estamos de acuerdo con el Procurador General en que el procedimiento establecido por este artículo no es de revisión propiamente sujeta al récord administrativo. El mismo auto-riza a la persona afectada por la determinación del Superin-tendente de la Policía, cancelando o denegando una licencia para tener y poseer armas de fuego, a “formular de nuevo su solicitud” (énfasis suplido) ante el Tribunal Superior. El Tribunal a su vez, viene obligado a notificar al Superinten-dente de la Policía y a resolver el asunto “con la intervención del fiscal”. Una vez notificado, el Superintendente de la Poli-cía, si lo estima necesario, podrá comparecer a sostener su negativa.
La ley específicamente autoriza al tribunal, a “requerir las pruebas y ordenar las investigaciones que consider [e] necesarias y convenientes” y dispone que la decisión del tribunal “será final y firme”. Estamos pues, ante una disposi-ción estatutaria que contempla tanto la intervención del Su-perintendente de la Policía de Puerto Rico, como de un fiscal. El procedimiento establecido es a manera de un juicio de novo, donde se puede ordenar investigar, tomar en consideración evidencia que no estuvo ante la agencia administrativa y lle-gar a una conclusión propia a base de la prueba desfilada.
En el caso de autos no se siguió estrictamente el procedi-miento establecido en la Ley de Armas de Puerto Rico, supra. El tribunal de instancia no notificó al Superintendente de la Policía, el fiscal no intervino y a pesar de que el tribunal per-mitió el desfile de prueba, resolvió la solicitud tal y como si se tratase de una revisión administrativa. Determinó, basán-dose en la prueba desfilada, que el demandante perdió dos armas de fuego como resultado de un asalto y que su historial de antecedentes penales era negativo. (2) Sin embargo, resol-*511vió que “ [n] o obstante lo anterior, la prueba desfilada no ha sido de tal naturaleza que establezca un abuso de la discre-ción que al Superintendente de la Policía le concede la Ley de Armas para otorgar este tipo de licencia. El criterio ejer-cido por el Superintendente se presume dentro del ámbito de lo dispuesto en la Regla 16 (15) de Evidencia. En ausencia de prueba de claro error o abuso de las facultades que le confiere la Ley, los Tribunales no deben intervenir con dicha facul-tad”. Sentencia recurrida, pág. 1.
En lo que respecta a la falta de notificación al Superin-tendente de la Policía, ésta quedó subsanada al ser emplazado. La no intervención del fiscal es un error que no afecta al peti-cionario, le correspondía al Estado levantarlo. Sin embargo, el peticionario tenía derecho a que el tribunal de instancia considerase su petición como una solicitud para la expedición de una licencia para tener y poseer arma de fuego propia-mente, y no como una solicitud para revisar la determinación administrativa que denegaba la expedición de dicha licencia. Tenía derecho a que el tribunal requiriera las pruebas y or-denase las investigaciones que estimase necesarias para tomar su decisión. La decisión se debía tomar a base de la prueba presentada. (3)
*512Por todo lo antes expuesto, se expide el auto de revisión, se revoca la sentencia de 23 de julio de 1986 y se devuelve el caso al tribunal de instancia, para que considere la petición del señor Ayala Alicea como una solicitud para tener y po-seer arma, no como una revisión de una determinación ad-ministrativa. De considerarlo necesario y conveniente podrá, con la intervención del Superintendente de la Policía y el fiscal, ordenar investigar, requerir más prueba y celebrar una vista antes de emitir su decisión.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General. El Juez Asociado Señor Rebollo López con-curre en el resultado sin opinión escrita. El Juez Asociado Señor Ortiz disiente con opinión escrita.
(Fdo.) Bruno Cortés Trigo Secretario General

E1 emplazamiento se hizo en las Oficinas de la División Legal de la Policía en el Cuartel General de la Policía de Puerto Pico.


En su escrito para mostrar causa el Procurador General nos in-forma que “desfiló prueba sobre las intervenciones de la Policía con el de-mandante y peticionario, en específico éste admitió haber sido acusado en *5111971 por el delito de hurto mayor y en 1983 por el delito de apropiación ilegal agravada. El Superintendente denegó la licencia por la conducta del demandante y peticionario, que a pesar de haber sido absuelto en estas ocasiones se demostró que la Policía intervino con él”. (Énfasis del original.) Escrito del Procurador, pág. 6 n. 7. Cabe señalar que después de estos dos incidentes al peticionario se le concedieron licencias para tener y poseer armas de fuego —las que perdió en el asalto de octubre de 1985.


En Ex parte Negrón Wells, 105 D.P.R. 406 (1976), un caso muy similar al de autos, el tribunal de instancia, basándose en su discreción, denegó la solicitud de portación de armas. El tribunal utilizó el informe del fiscal para esa decisión y no celebró vista evidenciaría. En el caso ante nos el tribunal -de instancia basó su decisión en el informe del Superintendente de la Policía. En Ex parte Negrón Wells, supra, págs. 408-409, resolvimos de la misma forma que en esta sentencia. Allí dispusimos: “procede que dictemos sentencia . . . devolviendo estos casos a instancia para ulterior consideración previa vista. El Ministerio Fiscal aportará la prueba que es-*512time necesaria para sostener su posición. El tribunal discrecionalmente deberá determinar si los peticionarios son acreedores o no a las solicitudes aquilatando todos los factores envueltos”. (Énfasis en el original y escolio omitido.) En el caso que está ante nuestra consideración el Superintendente de la Policía deberá aportar la prueba necesaria para sostener su posición. En la vista que se celebre podrá participar el fiscal.